DETAILED ACTION
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” identifying shapes of the user included in each of the plurality of images stored in the database; and generating shape information for recognizing the user based on the identified shapes.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov